United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3331
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Craig Michael Burns

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the Northern District of Iowa - Dubuque
                                ____________

                             Submitted: April 3, 2017
                              Filed: June 21, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      In January 2001, the district court1 sentenced Craig Burns to 168 months'
imprisonment and three years' supervised release following his guilty plea and

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
conviction on three counts: unlawful manufacture of a firearm, conspiracy against
rights, and interstate transportation of a stolen vehicle. Burns' three-year term of
supervised release began October 16, 2014. Prior to the instant modification hearing,
Burns' conditions of supervised released were twice modified following hearings on
July 27, 2015, and May 12, 2016. On July 28, 2016, the district court2 held a third
revocation hearing that is the subject of the instant litigation. At the hearing, the
district court addressed multiple alleged violations, including (1) threatening others,
(2) failure to secure and maintain employment, (3) disobeying a lawful
directive/order, (4) multiple instances of being out of place of assignment, (5) false
statements, (6) threatening another employee at work, and (7) refusing to sign in for
mental-health treatments. Following the hearing, the district court revoked Burns'
supervised release and sentenced Burns to 12 months' imprisonment followed by one
year of supervised release. Burns appeals, arguing the district court abused its
discretion by revoking his supervised release and sentencing him to imprisonment.
He claims the court procedurally erred by failing to articulate the reasons for the
prison sentence, and that the resulting sentence is substantively unreasonable. We
affirm.

      "A district court may 'revoke supervised release if the government proves by
a preponderance of the evidence that the defendant violated a condition of supervised
release.'" United States v. Petersen, 848 F.3d 1153, 1156 (8th Cir. 2017) (quoting
United States v. Boyd, 792 F.3d 916, 919 (8th Cir. 2015)). "We review such a
revocation decision for abuse of discretion, and we review any findings of fact as to
whether or not a violation occurred for clear error." Id. We will reverse a revocation
determination only if we have "a definite and firm conviction that the District Court
was mistaken." Id. (quoting Boyd, 792 F.3d at 919). Applying an abuse-of-discretion
standard, we consider both the procedural soundness of the district court's decision


      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-
as well as the substantive reasonableness of the sentence imposed, both of which
Burns challenges in this action. United States v. White, 840 F.3d 550, 552 (8th Cir.
2016).

       Burns argues the district court erred by failing to articulate the reasons for his
prison sentence upon revocation; that the court stated that it considered the applicable
§ 3553(a) factors but did not specifically state which ones and only offered a
"general" admonition of Burns' failure to comply with particular rules. This
characterization of the district court's colloquy, however, is not accurate. At the
revocation hearing, the district court noted the serious nature of the underlying
criminal offenses; discussed with Burns his repeated inability to comply with the
requirements of his supervised release; reviewed with Burns the violations that had
previously been brought to the court's attention and the outcomes of those
modification hearings; and reviewed the instant violations with the aid of witness
testimony and record evidence. While it is true, as Burns points out, that these release
infractions could have supported a determination of continued or only modified
supervision, the district court was aware of its discretion but did not choose those
options.

      In arriving at its determination regarding revocation, the district court is not
required to "mechanically list every § 3553(a) consideration when sentencing a
defendant upon revocation of supervised release." United States v. Petreikis, 551
F.3d 822, 824-25 (8th Cir. 2009) (quoting United States v. White Face, 383 F.3d 733,
740 (8th Cir. 2004)). As noted, a review of the record reveals that the district court
explained the unique circumstances at play in its decision to impose a prison term for
Burns, especially focusing on Burns' previous proclamations that he would comply
with the terms of his release, his repeated failure to do so, and his inability to take
responsibility for his actions. The court was clearly aware of the § 3553(a) factors
and appropriately considered these factors in light of the facts presented, as revealed
in the record. United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005)

                                          -3-
("[E]vidence that the district court was aware of the relevant § 3553(a) factors
required to be considered" is sufficient, and this evidence "can be inferred from the
record."). On this record, the district court did not procedurally err.

       Next Burns argues that the district court's imposition of a 12-month sentence
was substantively unreasonable, claiming that it is a "lengthy sentence at the high end
of the [G]uidelines range." The suggested Guidelines range was 8 to 14 months'
imprisonment. "A sentence within the Guidelines range is accorded a presumption
of substantive reasonableness on appeal." United States v. Valure, 835 F.3d 789, 791
(8th Cir. 2016) (quoting United States v. Robinson, 516 F.3d 716, 717 (8th Cir.
2008)).

       Burns argues that his revocation is based upon an accumulation of mere
technical violations and the court gave little or no weight to Burns' alleged inability
to comply with the "highly detailed administrative rules of his supervised release,"
which Burns argues is attributable to his brain injury. However, the court
appropriately weighed the relevant factors in this case. Although the court may have
been thwarted in more fully evaluating defendant's mental health given Burns' refusal
to sign the appropriate releases and his own repeated denials that he needed mental
health treatment, the claim that the court failed to give full consideration to his mental
health is not supported by the record. The pervasive and habitual nature of Burns'
release violations, and his repeated failings despite the good-faith efforts of the court
and probation office, led to the imprisonment imposed in this instance. United States
v. Melton, 666 F.3d 513, 516-17 (8th Cir. 2012) (reviewing similar violations as
supporting factors in revocation hearings). The district court did not abuse its
discretion.

      For the reasons stated herein, we affirm.
                      ______________________________



                                           -4-